Exhibit 10.1

 

 

[ex10-1_001.jpg]

 

March 14, 2018

 

Theodore Farnsworth

c/o Helios and Matheson Analytics Inc.

Empire State Building

350 5th Avenue

New York, New York 10118

 

Dear Ted:

 

This letter memorializes our agreement pursuant to which you covenant and agree
that, during the period commencing on the date hereof (the “Effective Date”) and
ending 24 months from the Effective Date, you shall not (A) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase,
make any short sale or otherwise dispose of or agree to dispose of, directly or
indirectly, any shares of our common stock, par value $0.01 per share, owned by
you (the “Shares”), or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities and Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to the Shares or (B) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Shares, whether any such transaction is to be settled by
delivery of the Shares, in cash or otherwise, (C) permit to exist any security
interest, lien, claim, pledge, option, right of first refusal, agreement,
limitation on your voting rights, charge or other encumbrance of any nature
whatsoever with respect to any of the Shares, (D) engage in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Shares even if the Shares would be
disposed of by someone other than you (including, without limitation, any short
sale or any purchase, sale or grant of any right (including, without limitation,
any put or call option) with respect to any of the Shares or with respect to any
security that includes, relates to, or derives any significant part of its value
from the Shares) or (E) directly or indirectly initiate, solicit or encourage
any person to take actions which could reasonably be expected to lead to the
occurrence of any of the foregoing. This provision is referred to in this letter
as the “Lock-Up Provision”.

 

Notwithstanding the Lock-Up Provision, you may transfer your Shares (I) as a
bona fide gift or gifts, (II) by will or intestate succession or (III) to a
trust for the benefit of you and your immediate family, provided, in each case,
that (a) such transfer will not involve a disposition for value and (b) the
transferee agrees in writing with the Company to be bound by the terms of the
Lock-Up Provision. For purposes of this letter agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

 



 

 

 

If the terms of this letter agreement are agreeable to you, please countersign
this letter at the space designated below.

 



  Very truly yours,       HELIOS AND MATHESON ANALYTICS INC.         By:   /s/
Stuart Benson    Name: Stuart Benson   Title: Chief Financial Officer



I have read the above letter and agree to the terms.

 

/s/ Theodore Farnsworth

Theodore Farnsworth

 

 

2



 

 